I dissent upon the grounds that (1) there is neither allegation nor proof of good faith on the part of the purchaser, a close relative of the seller, so as to make applicable the provisions of section 301 of the Multiple Dwelling Law (Cons. Laws, ch. 61a), and (2) the doctrine of estoppel may never be invoked, by reason of unauthorized acts of its officers or agents, to prevent a state or municipality from properly exercising its policepower. (People v. Santa Clara Lumber Co., 213 N.Y. 61, 67.)
LOUGHRAN, FINCH, RIPPEY, SEARS and LEWIS, JJ., concur in percuriam opinion; CONWAY, J., dissents in opinion; LEHMAN, Ch. J., taking no part.
Orders reversed, etc. *Page 534